          Case 5:20-cr-00509-OLG Document 60 Filed 12/28/20 Page 1 of 2
                                                                                        FILED
                                                                                  December 28, 2020
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                 WESTERN DISTRICT OF TEXAS
                              UNITED STATES DISTRICT COURT                                                    JU
                                                                              BY: ________________________________
                               WESTERN DISTRICT OF TEXAS                                              DEPUTY
                                  SAN ANTONIO DIVISION

USA                                              §
                                                 §
vs.                                              §     NO: SA:20-CR-00509(1,2,3,4)-OLG
                                                 §
(1) SATRICK WARNER                               §
(2) PATRICK ARGUELLO                             §
(3) ERNESTO RINCON                               §
(4) OMAR CASTANEDA-HERNANDEZ                     §


                          ORDER SETTING
 MOTION IN LIMINE DEADLINE, PLEA DEADLINE, JURY SELECTION AND TRIAL

                 Motions in Limine shall be filed on Thursday, February 04, 2021.

                 Responses to motions in limine, proposed jury instruction, and voir dire shall be

filed on Thursday, February 18, 2021.

                 The deadline for notifying the Court, in writing of any plea bargain or plea

agreement entered into by the parties is Thursday, February 18, 2021. No plea bargain or plea

agreement entered into after that date shall be honored by this Court without good cause shown

for the delay.

                                JURY SELECTION AND TRIAL

                 Jury Selection and Trial is set for Monday, March 01, 2021 at 9:30 a.m. in

Courtroom Number One, on the First Floor of the, John H.                Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Blvd., San Antonio Texas. Should a plea agreement be

reached and filed in this case and absent written objection filed contemporaneously therewith,

this case will be referred to a United States Magistrate Judge for the purpose of administering the

plea of guilty and the Fed. R. Crim. P. 11 allocution, subject to final approval and the imposition
          Case 5:20-cr-00509-OLG Document 60 Filed 12/28/20 Page 2 of 2




of sentence by the United States District Court.

                 Attorneys are reminded that it is their duty to advise clients, witnesses and others

concerning rules of decorum to be observed in court. Local Court Rule AT-5. As a reminder to

the Attorney for the Defendant: If your client is in custody, arrangements should be made with

the U.S. Marshal Service prior to the date of jury selection and trial to ensure your client has

proper attire.

                 Attorneys are further reminded that whenever defendants or witnesses in a

criminal case have need for the services of the court interpreter, the attorney must inform the

Clerk, not later than five (5) days before they are to appear in court.

                 IT IS ORDERED that the Clerk of Court shall send a copy of this order to counsel

for defendant, the U. S. Attorney, U. S. Pretrial and the U. S. Probation Office. Counsel for

defendant shall notify the defendant of this schedule and, advise the defendant that he must be

present for all court proceedings unless excused by the Court.

                 All inquires pertaining to the above-mentioned schedule should be directed to

Jessica Urrutia Courtroom Deputy at (210) 472-6550, ext. 5020 or email

jessica_urrutia@txwd.uscourts.gov.


   IT IS SO ORDERED:

   28th day of December, 2020

                                                   ______________________________

                                                   ORLANDO L. GARCIA
                                                   CHIEF U.S. DISTRICT JUDGE
